DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Regarding the recitation of “A box configured to  mount to a beam of a building” in the preamble, although the functionality of  has been considered, Applicant is reminded that when reading the preamble in the context of the entire claim, the recitation “A box configured to  mount to a beam of a building” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  As noted above, the recitation “A box configured to mount to a beam of a building” does not substitute for a lack of a cooperative structural relationship between elements in the body of the claim in order to provide a complete cooperative structure that describes the box and necessary structural elements that would facilitate said box to be mounted to a beam of a building. In this case, the body of the claim recites a box of a particular shape, with at least one generally circular fastener hole, wherein the lower bottom side of the lower portion of the box has a light socket extending generally downwardly from the bottom side of the lower portion. The addition of a clear cooperative structure of elements in order to provide a manner of mounting the box to a beam of a building is necessary to overcome this rejection. 
Because of their dependency, claims 2-5 are necessarily rejected. 
As best understood the following rejection applies. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tylicki et al (10,718,500).
Regarding claim 1, Tylicki discloses a box, 108, configured to mount to a beam of a building	 (by means of bracket 30, Fig. 15a), the box having a flat front/rear side having at least a mounting recess (102) connected to the box 108 (Description, Fig. 9) in order to fasten mounting bracket 30 to the box. Box (108) has a light source (104) extending from it in a downward direction (fig. 3). Tylicki does not disclose the specific shape of the box a recited in claim 1. Tylicki does disclose a box (108) with wiring(79), a light source extending downwardly from it(104), said box and light source attached to a beam of a building (by means of bracket 30, Fig. 15a) It would have been an obvious to one having ordinary skill in the art at the time the invention was made to  use the bracket,  and box shape of Tylicki to mount a box to a beam of a building  since the examiner takes Official Notice of the equivalence of a box of a specific shape as that of the instant invention  and  the box and bracket of Tylicki for their use in the illumination art and the selection of any of these known equivalents to use for mounting a box and light source to a beam of a building would be within the level of ordinary skill in the art.

Allowable Subject Matter

Claims 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/Primary Examiner, Art Unit 2875